******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                        IN RE NATALIE S.*
                            (SC 19707)
Rogers, C. J., and Palmer, Eveleigh, McDonald, Espinosa and Vertefeuille, Js.
           Argued January 24—officially released June 6, 2017

  Michael S. Taylor, assigned counsel, with whom was
Marina L. Green, assigned counsel, for the appellant
(respondent mother).
  Benjamin Zivyon, assistant attorney general, with
whom, on the brief, was George Jepsen, attorney gen-
eral, for the appellee (petitioner).
  Joshua Michtom, assistant public defender, for the
appellee (respondent father).
   Joseph A. Geremia, Jr., for the minor child.
                         Opinion

   EVELEIGH, J. In this certified appeal, the respondent
mother, Heather S., appeals from the judgment of the
Appellate Court affirming the judgment of the trial court
adjudicating the minor child, Natalie S., neglected and
granting temporary custody and guardianship to the
respondent father, Matthew B.1 On appeal to this court,
the respondent asserts that the Appellate Court incor-
rectly concluded that the Department of Children and
Families (department) was not required to provide
reunification efforts to her in the present case because
the father was awarded temporary guardianship of Nat-
alie. The petitioner, the Commissioner of Children and
Families, asserts that the department was not required
to continue providing reunification efforts to the
respondent because the trial court granted custody and
guardianship to the father. We affirm the judgment of
the Appellate Court.2
   The opinion of the Appellate Court sets forth the
following facts and procedural history that are relevant
to this appeal. ‘‘In the neglect petition, the petitioner
alleged, pursuant to General Statutes § 46b-120 (6), that
Natalie was being denied proper care and attention,
physically, educationally, emotionally, or morally, and
was being permitted to live under conditions, circum-
stances or associations injurious to her well-being. . . .
[The neglect petition, identified the father] as John Doe
[and indicated that his] whereabouts were unknown.
. . .
  ‘‘[Thereafter, the father] appeared. He identified him-
self . . . was appointed counsel, advised, and a pro
forma plea was entered. [On the basis of results from]
paternity tests ordered by the court, [the father] was
adjudicated [to be Natalie’s biological father] on July
14, 2015, and a judgment of paternity entered. On August
17, 2015, he moved the court to vacate [a previous order
of temporary custody] and transfer guardianship and
custody of Natalie to him. The motion was continued
and consolidated with the neglect trial. . . .
   ‘‘[At the neglect trial, the petitioner and the respon-
dent presented witnesses and exhibits.] The father
introduced one exhibit and testified.’’ (Footnote omit-
ted; internal quotation marks omitted.) In re Natalie
S., 165 Conn. App. 604, 607–609, 139 A.3d 824 (2016).
‘‘[The trial court subsequently determined that the
respondent had] failed to demonstrate that she is now
or [could] in the reasonably foreseeable future be a
consistent, stable, sober caregiver to Natalie, able to
meet her daily and emergency needs.
  ‘‘The father was noncustodial at the time of Natalie’s
removal by [the department]. [The respondent] pur-
posefully concealed and kept her and Natalie’s where-
abouts from being made known to him. At a . . .
meeting with [the department on] or about April 28,
2015, [the respondent] identified the father for the first
time as the putative father of Natalie. After being
noticed, the father appeared in [Connecticut] on or prior
to May 27, 2015. Prior to May 2015, he had not seen
Natalie since she was a few months old. His absence
in her life is due solely to [the respondent’s] efforts to
keep Natalie’s whereabouts unknown to him. She knew
he was Natalie’s father. He was prevented from coming
forward earlier and providing support for Natalie and
presenting himself as a resource for her. He approached
[the department] contending he was Natalie’s biological
father. He provided [the department] with a copy of
the results of a paternity test done on July 1, 2013 in
[North Carolina]. He has been fully cooperative with
[the department] in every respect since then. No spe-
cific steps were issued for the father. [The department]
did not recommend any services for him. [The depart-
ment] could not identify any areas for services which
he [needs]. He has been very responsive and fully coop-
erative with all requests made of him by [the
department].
   ‘‘The father recognizes the need and desires to keep
[the respondent] involved in Natalie’s life. He [is] willing
to allow her to enjoy liberal and flexible visitation and
other contact with Natalie. He has never been married
and is not in a dating relationship. He continues to
reside in [North Carolina] with his [parents]. [A social
worker from the department, Rodney Moore] flew to
[North Carolina] on October 15, 2015, to interview [the
father’s] parents and inspect their home. His parents
are his support system. They are committed to helping
him care for Natalie. A records check by [the depart-
ment] into the background of the paternal grandparents
revealed no concerns. Their home is a big single-family
house situated on a large property. It is childproofed,
there is a bedroom fully furnished with a bed already
set up for Natalie’s sole use, lots of toys, clothing, and
pictures. It is a safe, nurturing, and appropriate resi-
dence for Natalie.
   ‘‘The father served . . . as a parachute rigger in the
82nd Airborne Division [of the United States Army] and
was honorably discharged. A background check by [the
department] disclosed no criminal or domestic violence
history for the father. Substance abuse test results for
the father were all negative. [The respondent’s] unsub-
stantiated allegation that he abused illegal and prescrip-
tion drugs is given no weight by this court. He previously
worked as a commercial scuba diver and with the Boy
Scouts of America. He currently works with youth
groups within his church. He is employed full-time as
a horse farm manager. He earns about $20,000 a year.
He has . . . health insurance. It is available for Natalie
should she be in his care. Since May 2015, he has trav-
elled regularly on weekends from [North Carolina] to
[Connecticut] to visit Natalie. He has driven to [Con-
necticut] at his expense. He has travelled to [Connecti-
cut] two times by airplane. He [has] also visited with
her each time he has had to appear in [Connecticut] for
court.’’ (Internal quotation marks omitted.) Id., 613–15.
   Accordingly, the trial court concluded as follows:
‘‘[The department] has established by a preponderance
of the evidence adduced at trial that grounds for an
adjudication of neglect . . . do exist in that Natalie
. . . has been denied proper care and attention and
. . . has been permitted to live under conditions injuri-
ous to her well-being. The [father] was noncustodial at
the time of the neglect. He was without knowledge or
information as to the existence of the neglect and was
[wilfully] prevented by [the respondent] from acquiring
such knowledge. [The department] made reasonable
efforts to reunite Natalie with both [the respondent and
the father]. It is not in [Natalie’s] best interest to be
committed to the care and custody of [the department].
[A] [c]ause for [the] commitment of Natalie . . . to [the
department] has not been proven to exist. The [father] is
a worthy, suitable and appropriate person to be granted
custody and guardianship of Natalie . . . . It is in [Nat-
alie’s] best interest for the [father] to be granted tempo-
rary custody and guardianship of her.’’ As a result, the
trial court adjudicated Natalie neglected, vacated the
order of temporary custody to the department, and
granted ‘‘temporary/nonpermanent custody and guard-
ianship’’ to the father.
   Thereafter, the respondent appealed from the judg-
ment of the trial court to the Appellate Court. In that
appeal, the respondent claimed that: (1) the department
was required to continue efforts to reunify Natalie with
her, and that the trial court incorrectly failed to order
final specific steps or that the department make such
additional reunification efforts; and (2) the trial court
incorrectly failed to require the department to conduct
further investigation into the father’s fitness before
granting custody and guardianship of Natalie to him
and in permitting him to remove her to North Carolina.
In re Natalie S., supra, 165 Conn. App. 604. The Appel-
late Court concluded that the trial court did not incor-
rectly fail to order the department to make additional
reunification efforts because ‘‘[t]he court’s disposition
in the present case awarding custody and guardianship
to the father deprived it of continuing jurisdiction over
the respondent’s possible future reunification with Nat-
alie and thus required the cessation of such reunifica-
tion efforts.’’ Id., 621. Further, the Appellate Court also
concluded that ‘‘[o]n the basis of the [trial court’s factual
findings regarding the father’s fitness], which the
respondent does not claim were clearly erroneous, we
cannot conclude that the trial court erred in declining to
enter orders placing conditions on Natalie’s placement
with the father pursuant to its authority . . . .’’ Id., 626.
  Thereafter, the respondent filed a petition for certifi-
cation to appeal, which this court granted, limited to
the following issue: ‘‘Did the Appellate Court correctly
determine that continuing reunification efforts for the
respondent . . . were not required because temporary
guardianship had been placed with the father?’’ In re
Natalie S., 321 Conn. 928, 138 A.3d 287 (2016).
   The sole issue on appeal is whether the trial court
was required to order the department to continue reuni-
fication efforts despite awarding custody and guardian-
ship to the father. Accordingly, resolution of this appeal
requires us to construe General Statutes § 17a-111b3
and the related statutory scheme.
    We begin with the standard of review and well estab-
lished general principles. This case presents a question
of statutory construction, an issue of law over which
we exercise plenary review. Cales v. Office of Victim
Services, 319 Conn. 697, 701, 127 A.3d 154 (2015). In
determining the meaning of a statute, we look first to
the text of the statute and its relationship to other
statutes. General Statutes § 1-2z. If the text of the statute
is not plain and unambiguous, we may consider extra-
textual sources of information such as the statute’s
‘‘legislative history and circumstances surrounding its
enactment, to the legislative policy it was designed to
implement, and to its relationship to existing legislation
and [common-law] principles governing the same gen-
eral subject matter . . . .’’ (Internal quotation marks
omitted.) Doe v. Boy Scouts of America Corp., 323 Conn.
303, 332, 147 A.3d 104 (2016). Our fundamental objective
is to ascertain the legislature’s intent. Id.; see also Chest-
nut Point Realty, LLC v. East Windsor, 324 Conn. 528,
533, 153 A.3d 636 (2017).
   We begin by examining the statutory text. Section
17a-111b (a) provides as follows: ‘‘The Commissioner
of Children and Families shall make reasonable efforts
to reunify a parent with a child unless the court (1)
determines that such efforts are not required pursuant
to subsection (b) of this section or subsection (j) of
section 17a-112, or (2) has approved a permanency plan
other than reunification pursuant to subsection (k) of
section 46b-129.’’ The respondent asserts that the plain
language of the statute required that the department
provide reunification efforts with her because the trial
court neither determined that such efforts were not
required pursuant to General Statutes § 17a-112 nor had
it approved a permanency plan pursuant to General
Statutes § 46b-129 (k). The department counters that
the plain language of § 17a-111b (a), when considered
in light of the other relevant statutes, does not require
reunification efforts with the respondent in the present
case because custody and guardianship was awarded
to the other parent.
  The plain language of § 17a-111b (a) provides that
the department is required to make reasonable efforts
to reunify the child with one parent. Specifically, § 17a-
111b (a) provides that the department ‘‘shall make rea-
sonable efforts to reunify a parent with a child’’ unless
certain conditions are met. (Emphasis added.) By
employing this language, the legislature demonstrated
that the department is required to make efforts to
reunify a child with one of his or her parents. The
fact that the legislature chose to use the singular form
indicates that it intended reunification efforts toward
one parent would satisfy the requirements of the statute
and that, if reunification was accomplished with one
parent, further reunification efforts would not be
required. See, e.g., McCullough v. Swan Engraving,
Inc., 320 Conn. 299, 308, 130 A.3d 231 (2016) (‘‘[t]he
fact that the legislature chose to use the singular form
of notice of claim in this provision indicates that it
intended that a singular notice of [a worker’s compensa-
tion] claim would satisfy the requirements of the statute
and that further claims would not require additional
notice’’).
    Furthermore, § 17a-111b (a) must be read consis-
tently with the statutory scheme of which it is a part.
‘‘It is axiomatic that, when interpreting the terms of
one statute, we are guided by the principle that the
legislature is always presumed to have created a harmo-
nious and consistent body of law . . . . Legislation
never is written on a clean slate, nor is it ever read in
isolation or applied in a vacuum. Every new act takes
its place as a component of an extensive and elaborate
system of written laws. . . . Construing statutes by ref-
erence to others advances [the values of harmony and
consistency within the law]. In fact, courts have been
said to be under a duty to construe statutes harmoni-
ously where that can reasonably be done. . . . More-
over, statutes must be construed, if possible, such that
no clause, sentence or word shall be superfluous, void
or insignificant . . . .’’ (Internal quotation marks omit-
ted.) State v. Agron, 323 Conn. 629, 638, 148 A.3d
1052 (2016).
   As this court has repeatedly recognized, ‘‘[a] neglect
petition and concomitant request for an order of com-
mitment are not a typical civil action. A neglect petition
is sui generis and, unlike a complaint and answer in
the usual civil case, does not lead to a judgment for or
against the parties named. . . . In such proceedings,
the petitioner acts not to vindicate her personal rights
but, acting for the state as parens patriae, to ensure,
first and foremost, the child’s safety and, second, a
permanent placement of the child as expeditiously as
possible. . . . The petitioner does not seek the mone-
tary or equitable relief of a typical civil action, but,
rather, actions by the court that will further the dual
goals of safety and permanency.’’ (Citations omitted;
internal quotation marks omitted.) In re Allison G., 276
Conn. 146, 158–59, 883 A.2d 1226 (2005).
  This court has also explained that ‘‘[t]he adjudication
and findings also have significance in that, if they result
in an order of commitment, they also trigger a require-
ment that the court issue specific steps for reunifica-
tion. . . . Although the specific steps provide a
benchmark by which the court measures whether either
reunification or termination of parental rights is appro-
priate, the court necessarily will consider the underly-
ing adjudication and the attendant findings.’’ (Citations
omitted; emphasis added.) Id., 160–61.
   In furtherance of these dual goals of safety and per-
manency, however, our statutory scheme offers alterna-
tives to commitment of the child to the care and custody
of the department. Specifically, § 46b-129 (j) (2) pro-
vides in relevant part that ‘‘[u]pon finding and adjudging
that any child or youth is uncared for, neglected or
abused the court may . . . (B) vest such child’s or
youth’s legal guardianship . . . with any other person
or persons found to be suitable and worthy of such
responsibility by the court, including, but not limited
to, any relative of such child or youth by blood or
marriage . . . .’’4 The statute does not provide for con-
tinuing involvement by the department when guardian-
ship is placed with a third party. Indeed, it is important
to note that in § 46b-129 (j) (2) (D), the legislature
clearly provided that the court can order continued
involvement by the department in some situations. Spe-
cifically, § 46b-129 (j) (2) provides ‘‘[u]pon finding and
adjudging that any child or youth is uncared for,
neglected or abused the court may . . . (D) place the
child or youth in the custody of the parent or guardian
with protective supervision by the Commissioner of
Children and Families subject to conditions established
by the court.’’ The fact that the legislature did not
include such language in the provision regarding legal
guardianship further supports our understanding that
the department’s involvement ends when legal guard-
ianship is placed with a third party.
   In the present case, it is undisputed that the court
issued temporary specific steps to the respondent pur-
suant to § 46b-129 (c) at the initial hearing, and that
the department provided reunification services to her
through the hearing on the neglect petition. In re Nata-
lie S., supra, 165 Conn. App. 619 n.12. At the hearing,
the respondent did not seek either custody or guardian-
ship of Natalie, presumably because she recognized that
she was not then, and might not ever become, a suitable
candidate for those responsibilities. Id., 620 n.13. The
respondent did not appeal the decision of the trial court
not to award custody and guardianship to her. Id. As
a result, the trial court adjudicated Natalie neglected,
vacated the order of temporary custody to the depart-
ment, and granted ‘‘temporary/nonpermanent custody
and guardianship’’ to the father.
   On the basis of the foregoing, we conclude that the
trial court properly awarded legal guardianship of Nata-
lie to the father and, despite being statutorily authorized
to do so, did not order continuing supervision by the
department. Although the trial court used the phrase
‘‘temporary/nonpermanent custody and guardianship,’’
we conclude that the trial court’s decision not to order
continuing supervision is controlling and demonstrates
the trial court’s recognition that the state’s involvement
in Natalie’s life would cease. Accordingly, we conclude
that the petitioner’s involvement with Natalie has
ceased, the case was closed, and the department was
not required to continue providing reunification efforts
to the respondent once guardianship was transferred
to the father. See Fish v. Fish, 285 Conn. 24, 83, 939 A.2d
1040 (2008) (‘‘The periodic judicial review described in
§ 46b-129 applies only if the child is committed to the
custody of the department. The legislature . . . did not
contemplate mandatory, periodic judicial review of
cases in which custody, rather than ordered as a com-
mitment of the child to [the department, has] been
vested by the court in an appropriate third party . . . .’’
[Emphasis omitted; internal quotation marks omitted.]);
see also In re Pedro J. C., 154 Conn. App. 517, 538–39,
105 A.3d 943 (2014) (‘‘[a] transfer of guardianship to
someone other than a parent results in the cessation
of any requirement that reunification efforts be made,
and we fail to see how reunification, when contem-
plated in state child protection proceedings, remains
viable when no state agency is authorized to make rea-
sonable efforts toward reunification’’).
   The respondent asserts that because her parental
rights have not been terminated, she retains her funda-
mental constitutional right to family integrity and that
the department is required to make efforts to protect
that right. This court has repeatedly recognized that
‘‘[c]oncomitant reunification efforts on the part of the
parents and the department help to preserve the integ-
rity of the family and are based on the well settled
notion that [t]he right of a parent to raise his or her
children [is] recognized as a basic constitutional right.’’
(Internal quotation marks omitted.) In re Leah S., 284
Conn. 685, 696, 935 A.2d 1021 (2007). In the present
case, the respondent asserts that family integrity would
be preserved by continuing the department’s involve-
ment with the family by continuing reunification efforts
for her. We disagree.
  It is axiomatic that, once a child has been adjudicated
neglected, the dispositional decision must be based on
the best interest of the child and that the interest of
the child and the parent may diverge. See Santosky v.
Kramer, 455 U.S. 745, 760, 102 S. Ct. 1388, 71 L. Ed. 2d
599 (1982) (‘‘[a]fter the [s]tate has established parental
unfitness at that initial proceeding, the court may
assume at the dispositional stage that the interests of
the child and the natural parents do diverge’’). In the
present case, the trial court determined that awarding
guardianship to the father was in the best interest of
the child. That finding is not a subject of this appeal.5
Indeed, this court previously has recognized that if a
child is in the custody of the petitioner an out-of-state
parent may be an appropriate placement. See In re
Emoni W., 305 Conn. 723, 741, 48 A.3d 1 (2012).
   Once both guardianship and custody were granted
to the father in the present case, he and Natalie had a
constitutional right to family integrity. As this court has
recognized, ‘‘[t]his right to family integrity includes the
most essential and basic aspect of familial privacy—
the right of the family to remain together without the
coercive interference of the awesome power of the
state.’’ In re Juvenile Appeal (83-CD), 189 Conn. 276,
284, 455 A.2d 1313 (1983). Accordingly, we cannot con-
clude that continued involvement by the department in
the form of reunification efforts for the respondent
would be consistent with the constitutional right to
family integrity. To the contrary, we agree with the
Appellate Court, which concluded as follows: ‘‘The
result of the trial court’s disposition is that although
the father currently has custody and guardianship of
Natalie, and family integrity is preserved to the maxi-
mum extent possible in the specific circumstances of
this case, the respondent has not lost her right to
attempt to modify the court’s order to obtain a transfer
of custody and guardianship to her by persuading a
court that doing so is in the best interest of Natalie.’’
In re Natalie S., supra, 165 Conn. App. 618–19.
  Accordingly, we agree with the Appellate Court that
the trial court correctly determined that continuing
reunification efforts for the respondent were not
required because temporary custody and guardianship
had been placed with the father.
   The judgment of the Appellate Court is affirmed.
   In this opinion the other justices concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   1
     For the sake of consistency with the Appellate Court opinion, we herein-
after refer to Heather S. as the respondent, to Matthew B. as the father,
and to the minor child as Natalie. See In re Natalie S., 165 Conn. App. 604,
607 n.1, 139 A.3d 824 (2016).
   2
     Pursuant to Practice Book § 67-13, the attorney for the minor child filed
a statement on November 7, 2016, adopting the briefs filed by both the
petitioner and the father.
   3
     General Statutes § 17a-111b provides: ‘‘(a) The Commissioner of Children
and Families shall make reasonable efforts to reunify a parent with a child
unless the court (1) determines that such efforts are not required pursuant
to subsection (b) of this section or subsection (j) of section 17a-112, or
(2) has approved a permanency plan other than reunification pursuant to
subsection (k) of section 46b-129.
   ‘‘(b) The Commissioner of Children and Families or any other party may,
at any time, file a motion with the court for a determination that reasonable
efforts to reunify the parent with the child are not required. The court shall
hold an evidentiary hearing on the motion not later than thirty days after
the filing of the motion or may consolidate the hearing with a trial on a
petition to terminate parental rights pursuant to section 17a-112. The court
may determine that such efforts are not required if the court finds upon
clear and convincing evidence that: (1) The parent has subjected the child
to the following aggravated circumstances: (A) The child has been aban-
doned, as defined in subsection (j) of section 17a-112; or (B) the parent has
inflicted or knowingly permitted another person to inflict sexual molestation
or exploitation or severe physical abuse on the child or engaged in a pattern
of abuse of the child; (2) the parent has killed, through deliberate, nonacci-
dental act, another child of the parent or a sibling of the child, or has
requested, commanded, importuned, attempted, conspired or solicited to
commit or knowingly permitted another person to commit the killing of the
child, another child of the parent or sibling of the child, or has committed
or knowingly permitted another person to commit an assault, through delib-
erate, nonaccidental act, that resulted in serious bodily injury of the child,
another child of the parent or a sibling of the child; (3) the parental rights
of the parent to a sibling have been terminated within three years of the
filing of a petition pursuant to this section, provided the commissioner has
made reasonable efforts to reunify the parent with the child during a period
of at least ninety days; (4) the parent was convicted by a court of competent
jurisdiction of sexual assault, except a conviction of a violation of section
53a-71 or 53a-73a resulting in the conception of the child; or (5) the child
was placed in the care and control of the commissioner pursuant to the
provisions of sections 17a-57 to 17a-60, inclusive, and section 17a-61.
   ‘‘(c) If the court determines that such efforts are not required, the court
shall, at such hearing or at a hearing held not later than thirty days after
such determination, approve a permanency plan for such child. The plan
may include (1) adoption and a requirement that the commissioner file a
petition to terminate parental rights, (2) transfer of guardianship, or (3) for
a child sixteen years of age or older, such other planned permanent living
arrangement as may be ordered by the court, provided the commissioner
has documented a compelling reason why it would not be in the best interests
of the child for the permanency plan to include one of the options set forth
in subdivision (1) or (2) of this subsection. The child’s health and safety
shall be of paramount concern in formulating such plan. If the permanency
plan for a child sixteen years of age or older includes such other planned
permanent living arrangement pursuant to subdivision (3) of this subsection,
the provisions of subdivisions (3) to (5), inclusive, of subsection (k) of
section 46b-129 shall be applicable.
   ‘‘(d) If the court determines that reasonable efforts to reunify the parent
with the child are not required, the Department of Children and Families
shall use its best efforts to maintain the child in the initial out-of-home
placement, provided the department determines that such placement is in
the best interests of the child, until such time as a permanent home for the
child is found or the child is placed for adoption. If the permanency plan
calls for placing the child for adoption or in some other permanent home,
good faith efforts shall be made to place the child for adoption or in some
other permanent home.’’
   4
     General Statutes § 46b-129 (j) (2) provides, in its entirety, as follows:
‘‘Upon finding and adjudging that any child or youth is uncared for, neglected
or abused the court may (A) commit such child or youth to the Commissioner
of Children and Families, and such commitment shall remain in effect until
further order of the court, except that such commitment may be revoked
or parental rights terminated at any time by the court; (B) vest such child’s
or youth’s legal guardianship in any private or public agency that is permitted
by law to care for neglected, uncared for or abused children or youths or
with any other person or persons found to be suitable and worthy of such
responsibility by the court, including, but not limited to, any relative of
such child or youth by blood or marriage; (C) vest such child’s or youth’s
permanent legal guardianship in any person or persons found to be suitable
and worthy of such responsibility by the court, including, but not limited
to, any relative of such child or youth by blood or marriage in accordance
with the requirements set forth in subdivision (5) of this subsection; or (D)
place the child or youth in the custody of the parent or guardian with
protective supervision by the Commissioner of Children and Families subject
to conditions established by the court.’’
   5
     On appeal to the Appellate Court, the respondent asserted that the trial
court improperly granted custody and guardianship to the father without
conducting an adequate investigation. The Appellate Court rejected the
respondent’s claim, stating ‘‘[o]n the basis of [the trial court’s] findings,
which the respondent does not claim were clearly erroneous, we cannot
conclude that the trial court erred in declining to enter orders placing
conditions on Natalie’s placement with the father pursuant to its authority
. . . .’’ In re Natalie S., supra, 165 Conn. App. 626. In her petition for
certification to appeal to this court, the respondent sought to raise the issue
regarding the trial court’s alleged failure to conduct an adequate investiga-
tion. This court did not grant the petition for certification to appeal on this
issue. See Taylor v. Commissioner of Correction, 324 Conn. 631, 653–54,
153 A.3d 1264 (2017) (refusing to review claim that ‘‘[t]he petitioner raised
the first claim in his petition for certification, and this court specifically
decided not to include it in its certified questions’’); see also State v. Cote,
314 Conn. 570, 580–81, 107 A.3d 367 (2014) (declining to review claim that
was beyond scope of certified question). The petitioner filed a motion to
strike all portions of the respondent’s brief addressing this issue, which this
court granted. Accordingly, the issue of whether the judgment of the trial
court granting custody and guardianship to the father was proper is not at
issue in this appeal.